Citation Nr: 1139782	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-16 782	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for low back muscle strain, to include whether the reduction of the 20 percent evaluation for this disability was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that reduced the evaluation for the service-connected low back strain from 20 percent to noncompensable (0 percent) disabling, effective from August 1, 2006.  The decision implemented a proposed reduction by the RO in  Montgomery, Alabama, which is VA's Agency of Original Jurisdiction (AOJ).

In March 2011 the Board remanded the case to the AOJ for further development.  The file has now been returned to the Board for further appellate review.


FINDING OF FACT

On August 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal.  Specifically, he submitted a letter to the Board stating that reinstatement of compensable rating, as implemented by a rating decision in July 2011, had satisfied his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


